Citation Nr: 0841277	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for chronic pulmonary 
disease (COPD), to include as secondary to exposure to 
asbestos.

3.  Entitlement to service connection for emphysema, to 
include as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to 
August 1946 and from July 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
hearing loss, COPD, and emphysema.

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran claims that he was exposed to asbestos-covered 
pipes and dust while stationed on seven different ships over 
the course of his enlistment.  He asserts that he now has 
COPD and emphysema as a result of that exposure.  He further 
contends that his hearing loss is the result of noise 
exposure during his service.

Claims for service connection for asbestos-related diseases 
must be analyzed under the guidelines set forth in the 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, 7.21 (January 31, 1997).  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  The Board notes these provisions were 
rescinded and are now found at M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (effective December 13, 2005).

The guidelines provide that VA must develop any evidence of 
asbestos exposure before, during, and after service and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  A medical opinion is also required to 
determine whether the veteran's condition is related to 
exposure to asbestos in service or post-service.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In addition, the evidence shows that the veteran has been 
diagnosed with hearing loss which meets the VA criteria to be 
considered a disability.  38 C.F.R. § 3.385 (2008).  However, 
no examination has been conducted to determine whether or not 
that hearing loss is related to any inservice noise exposure.

Accordingly, the case is REMANDED for the following actions:

1.  Develop evidence of the veteran's asbestos 
exposure before, during, and after his active 
service, including consulting the service 
department to determine whether there is any 
evidence to support the veteran's contention 
that he was exposed to asbestos during 
service.  Make a specific finding whether the 
evidence shows that it is at least as likely 
as not that the veteran was exposed to 
asbestos during his service.

2.  Schedule the veteran for a respiratory 
examination to determine the etiology of his 
COPD and emphysema.  The examiner should 
review the claims folder and that review 
should be noted in the report.  The examiner 
should provide a medical opinion as to whether 
it is at least as likely as not (50 percent or 
greater probability) that the veteran's COPD 
and emphysema are due to asbestos exposure.  
The examiner should specifically comment upon 
the role of any post-service asbestos exposure 
and whether it is at least as likely as not 
(50 percent probability or greater) that any 
asbestos-related disability is due to any 
asbestos exposure during the veteran's 
service.  The examiner should explain the 
rationale for all opinions given.

3.  Schedule the veteran for an audiology 
examination.  The examiner should review the 
claims folder and that review should be noted 
in the report.  The examiner should provide an 
opinion as to whether it is at least as likely 
as not (50 percent or greater probability) 
that any current hearing loss is the result of 
noise exposure during the veteran's service.  
The examiner should explain the rationale for 
all opinions given.

4.  Then, readjudicate the issues on appeal.  
If the decision remains adverse to the 
veteran, issue a supplemental statement of the 
case and allow the applicable time for 
response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


